Per Curiam. This claim arises out of an incident that occurred on July 8, 1976. Terrisita Orante, Claimant, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court and an investigatory report of the Attorney General of Illinois. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on July 8, 1976, the victim’s body was discovered in his automobile which was parked in the vicinity of 3035 W. Taylor Street, Chicago, Illinois. The victim had been beaten and then strangled. The victim’s body was taken to Mount Sinai Hospital where he was pronounced dead on arrival. 2. That section 3(c) and (d) of the Act states that a person is entitled to compensation under the Act if the appropriate law enforcement officials were notified of the perpetration of the crime and the applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant. 3. That it appears from the police report that the Claimant declined to cooperate fully with law enforcement officials in the apprehension of the assailant, in that she fled the country with a man who has since confessed his participation in the murder before her affair with this person came to the attention of the authorities, thereby blocking further local police investigation of her participation in the murder. Currently both reside in the Phillipines, a country with which the U.S. does not have an extradition treaty. 4. By reason of the Claimant’s refusal to fully cooperate with law enforcement officials in the apprehension and prosecution of the assailant as required by the Act she is not eligible for compensation thereunder. It is hereby ordered that this claim be, and is hereby denied.